Citation Nr: 0624085	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  01-08 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from December 1963 to 
November 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2000 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2005, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

A remand order of the Board's March 2005 remand was to 
attempt to obtain in-service clinical records of treatment 
which the veteran claims to have received for an injury to 
his left knee, if the veteran provided sufficient information 
to permit the attempt to secure such records.  While the case 
was in remand status, a statement was received from the 
veteran in May 2005 in which he said that he received 
treatment for a left knee injury "during the summer of 1965 
while stationed at Mannheim, Germany, NATO Base."  The 
summer months are generally considered to be June, July, and 
August.  Units of the United States Army in Europe in the 
1960s may have been under the command of an Army general 
officer operating with authority derived from the North 
Atlantic Treaty Organization, but medical records of service 
members of the US Army would be maintained by American Forces 
and not by NATO.

While this case was in remand status, VA did not attempt to 
obtain a copy of the appellant's Department of the Army (DA) 
Form 20, personnel record, which will show his unit of 
assignment in June, July, and August of 1965.  The Board's 
March 2005 remand pointed out that, "If a veteran was 
hospitalized as an inpatient in service, clinical records 
(detailed daily treatment records, nurses notes, etc.) are 
retained by the treating facility and are not filed with the 
individual health record.  Clinical records are eventually 
sent to the National Personnel Records Center (NPRC)" in St. 
Louis, Missouri.  In July 2005, the NPRC reported to VA 
concerning medical records from a NATO base at Mannheim, 
Germany, "Search cannot be conducted based on information 
furnished: NPRC index of clinical records does not list the 
requested facility."  

The Board finds that VA did not fulfill the duty to assist 
the veteran in the development of facts pertinent to his 
claim pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations or to comply with the 
holding in Stegall while this case was previously in remand 
status.  A regulation implementing the VCAA provides that VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records.  VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  See 38 C.F.R. § 
3.159(c)(2) (2005).

A further attempt to obtain any clinical records which may 
exist and be in the custody of a federal department or agency 
must be made in this case, see 38 C.F.R. § 3.159(c)(2); 
Stegall, supra, and the case will, therefore, be remanded 
again for that purpose.    

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain a copy of the 
veteran's DA Form 20, personnel record, 
from the service department or from the 
NPRC.

2.  The AMC should then determine from 
the veteran's DA Form 20 his unit of 
assignment and place of assignment during 
the months of June, July, and August 1965 
and request copies of any clinical 
records of treatment of the veteran 
provided by the hospital at the place of 
the veteran's assignment during the 
summer months of 1965.

3.  If any information is obtained by the 
AMC which tends to support the veteran's 
account of an in-service left knee 
injury, the veteran should be afforded a 
VA orthopedic examination in order to 
determine the current nature and etiology 
of any left knee disorder found, to 
include arthritis.  The claims folder 
must be made available to the examiner 
for review of the pertinent medical 
records and other documents contained 
therein.  All indicated tests and studies 
should be conducted in order to 
facilitate a diagnosis of the claimed 
left knee disorder.  After the records 
review, review of the reports of any 
tests or studies which he or she ordered, 
and a clinical examination of the 
veteran, the examiner respond to the 
following question: Is it more likely 
(greater than 50 percent probability), 
less likely (less than 50 percent 
probability), or at least as likely as 
not (50 percent probability) that a 
current left knee disorder, to include 
arthritis, if found, had its onset during 
active military service or is related to 
an in-service injury?  The examiner 
should provide a rationale for the 
opinions expressed.

4.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

